DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 02 April 2021.
Claims 2-21 are pending and have been presented for examination.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach, or fairly suggest, storing cache tag data in the manner claimed.
With respect to claim 2: the art of record fails to teach “… wherein a first way of the first plurality of ways comprises cache tag data for both a second set of cache lines and a fourth set of cache lines; and a second set of cache lines associated with a second memory block and comprising a second plurality of ways, wherein a first way of the second plurality of ways comprises cache tag data for both the first set of cache lines and a third set of cache lines.”
With respect to claim 11: the art of record fails to teach “… store cache tag data corresponding to the first cache line in a first way of the second plurality of ways in the second set of cache lines; and store cache tag data corresponding to the second cache line in a first way of the first plurality of ways in the first set of cache lines.”
With respect to claim 18: the art of record fails to teach “… wherein a first way of the second plurality of ways comprises cache tag data for both the first set of cache lines and a third set of cache lines, wherein a first way of the first plurality of ways comprises cache tag data for both the second set of cache lines and a fourth set of cache lines.”
The claims of this application also differentiate over the claims of the parent application because the instant application contains two instances of cache tag data while the parent contains only one instance of cache tag data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2008/0030834: discloses a system that contains a merged tag array.  The merged tag array contains cache tag data for two different sets of cache lines.  Each cache set comprising a plurality of ways.  (See [0013]-[0021])
2012/0290793: discloses a system where the cache tag data is stored within one of the ways of the cache data array.   (see [0029]-[0035]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136